Schneider, J.,
concurring in part. Appellants are stockholders of American, which is not a domestic stock company as contemplated by R. C. 3907.09 et seq. It is ILICA which is subject to these Ohio statutes and they are designed for the protection of ILICA’s shareholders and policyholders, not those of American.
Therefore, I fail to see the foundation, upon the ap*37plication of these appellants, for an adjudication of the application of the statutes to the Beinsurance Contract.
I would affirm the judgment of the Court of Appeals to the extent that no fraud was found.